Exhibit 10.3

 

FOR IMMEDIATE RELEASE

Contact: Angie Tickle

 

Investor Relations

 

770-395-4520

 

 

Georgia Gulf Announces Shutdown of Tiptonville Compound Facility

 

ATLANTA, November 29, 2004 – Georgia Gulf Corporation (NYSE: GGC) announced
today that it will shutdown its Tiptonville, Tennessee, compound plant effective
immediately as part of the Corporation’s ongoing commitment to operational
efficiency.

 

“We considered many factors, including the capital investment required to ensure
our competitiveness, in making this difficult decision.  Our desire now is to
help our Tiptonville employees and their families through this transition.  We
appreciate the contributions made by these employees,” said Bill Doherty, vice
president, vinyl compounds.

 

Customers will see no change as a result of this plant closure due to increased
efficiencies from the other Georgia Gulf compound manufacturing locations.

 

Georgia Gulf, headquartered in Atlanta, is a major manufacturer and marketer of
two integrated product lines, chlorovinyls and aromatics.  Georgia Gulf’s
chlorovinyls products include chlorine, caustic soda, vinyl chloride monomer and
vinyl resins and compounds.  Georgia Gulf’s primary aromatic products include
cumene, phenol and acetone.

 

This news release contains forward-looking statements subject to the “safe
harbor” provisions of the Private Securities Litigation Reform Act of 1995. 
These forward-looking statements are based on management’s assumptions regarding
business conditions, and actual results may be materially different.  Risks and
uncertainties inherent in these assumptions include, but are not limited to,
future global economic conditions, economic conditions in the industries to
which the company sells, industry production capacity, raw material and energy
costs and other factors discussed in the Securities and Exchange Commission
filings of Georgia Gulf Corporation, including our annual report on Form 10-K
for the year ended December 31, 2003 and our subsequent reports on Form 10-Q.

 

--------------------------------------------------------------------------------